         Case 7:20-cv-05063-KMK Document 63 Flied U8/L8/LU 1-'age
                                                                ,j or ,j
         Case 7:20-cv-05063-KMK Document 67 Filed 09/09/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LMREC III NOTE HOLDER, INC

                       Plaintiff,                            No. 7:20-cv-05063 (KMK)
                                                              (PED)

       -against-
                                                         ~
                                                              ORDER APPOINTING
HUDSON EFT LLC, GUIDO SUBOTOVSKY,                             COUNSEL FOR
SAMUEL GACCIONE, HUGO SUBOTOVSKY,                             RECEIVER
WILLIAM CLARKE, NOBLE ELEVATOR
COMP ANY, INC., SHAWN'S LAWN, INC., VSP
MECHANICAL, INC., GEBERTH ELECTRIC INC.,
GAC BUILDERS LTD., BRIDGE MECHANICAL
CORPORATION, UPPER RESTORATION, INC.,
AND JOHN DOE #1 THROUGH JOHN DOE #10,

                              Defendants.


            This Court having appointed Andrew L. Herz, Esq. as Receiver in this action by
Order dated August 21, 2020; and
             Pursuant to said Order, this Court having granted to the Receiver the authority to
appoint counsel to represent him in that capacity; and
              The Receiver having requested appointment of the law firm of Gould & Berg, LLP
with primary responsibility for this matter resting with Kim P. Berg, Esq, as counsel to the
Receiver; and
               Kim P. Berg, Esq. having qualified as counsel for receiver pursuant to Part 36 of
the Rules of the Chief Judge of the State of New York, now therefore it is hereby
             ORDERED that the law firm of Gould & Berg, LLP is hereby appointed as
counsel to Andrew L. Herz, Receiver and it is further
               ORDERED, that the Receiver is hereby authorized to pay any invoice rendered by
the law firm of Gould & Berg, LLP upon ap iVal either the Plaintiffs counsel or the Court.
